Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-2003

Conneen v. MBNA Amer Bank NA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1504




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Conneen v. MBNA Amer Bank NA" (2003). 2003 Decisions. Paper 353.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/353


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                   PRECEDENTIAL

                                               Filed July 22, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                            No. 02-1504


                   MARGARET D. CONNEEN,
                                          Appellant
                                  v.
                  MBNA AMERICA BANK, N.A.

      On Appeal from the United States District Court
                for the District of Delaware
                (Dist. Ct. No. 00-cv-00944)
          District Judge: Hon. Gregory M. Sleet

     Before: McKEE, GREENBERG, Circuit Judges and
                LIFLAND,* District Judge.


                 ORDER AMENDING OPINION

  IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on June 27, 2003, be amended as follows:
  On page 4, third paragraph, third sentence should read:
  “Conneen told Behm that her schedule had been
adjusted to allow her to start work an hour later, but she
did not suggest that the adjustment was related to an
accommodation for a medical condition.”

* Honorable John C. Lifland, Senior Judge of the United States District
Court for the District of New Jersey, sitting by designation.
                             2


  IT IS SO ORDERED.
                                 BY THE COURT:
                                 /s/ Theodore McKee
                                       Circuit Judge
DATED: July 22, 2003

A True Copy:
        Teste:
                 Clerk of the United States Court of Appeals
                             for the Third Circuit